Earl Warren: -- 73, 74, 75, 76, 77. Mr. Sonnett, proceed with your argument.
John F. Sonnett: Mr. Chief Justice and may it please the Court. There are five appeals by the Government and four corporate defendants from a decree below in a civil antitrust action charging violation of Sections 1 and 2 of the Sherman Act. In accordance with this Court's order for consolidation of the appeals and allowing additional time for argument, we have reached an agreement of counsel which we first meet with your approval as to the order of presentation and allocating points for argument. In 74 for Grinnell Corporation, I propose Mr. Chief Justice to take 30 minutes and save 15 for rebuttal. I will be followed by Mr. Flinn for American District Telegraph who proposes to take 20 minutes, by Mr. Drye for Holmes Electric who will take 12.5 minutes by Mr. J. Francis Hayden for Automatic Fire Alarm who will take 12.5 minutes, and following Mr. Friedman's argument for the Government, I trust that our schedule works out well enough so that I will have indeed some brief rebuttal time. The questions presented to Your Honors are first, Did the defendants have a fair trial? Secondly, whether the resulting decree was improper, and then there are a variety of other questions relating to substantive aspects of the case such as the proper definition of a relevant market and the specific relief problems, these being dealt with fully in the briefs and will be argued by other counsel. I would like briefly to describe the parties and the business involved in the case. Grinnell, whom I represent, is a widely held company with some 5,000 stockholders. For many years, it's been engaged primarily in making and selling products used in the building construction industry such as pipe fittings, plumbing and heating equipment and sprinklers. For some years before 1961, Grinnell also manufactured some types of so-called actuating devices installed in some sprinkler systems, these being know -- known as waterflow alarms and sprinkler supervisory devices. They said the purpose of detecting the movement of water through a sprinkler system or the fact that the system is inoperable. There will be references in our argument as well to central stations.Central stations are premises located within 25 miles of the protective premises. The hazards involved being fire or burglary and the central station receives of at least telephones wires, a signal from a transmitter connected in the case of water protection to an actuating device, and in the case of burglary protection to some kind of burglar alarm. Following the receipt of the signal at the central station, appropriate action is then taken by personnel of the station who man the station on a 24-hour a day basis. These central stations also used to receive a variety of automatic signals from devices of other kinds with which Grinnell never has had any connection such as heat, smoke detection, and burglary detection devices, none of which obviously require a sprinkler system. Grinnell itself has never been in the central station business. It is not a service organization at all. It sells plumbing and heating products and its only connection with the central station business involved in this case has been its former manufacturing sale of actuating devices and its stock interest in the three alarm company defendants before this Court. The alarm company defendants are Automatic Fire Alarm Company referred to throughout as AFA, which is in the central station fire protection business in three cities -- New York, Philadelphia, and Boston. Grinnell acquired a majority of stock interest in that company in 1949 and now owns 90% of its stock. The second company involved of the alarm companies is Holmes Electric Protective Company, which furnishes central station burglary and holdup protection in New York, Philadelphia and Pittsburgh. Grinnell acquired 100% of ownership of Holmes from the New York Telephone Company in 1950. The third alarm company defendant is American District Telegraph, referred to here as ADT, and that company furnishes central station protection against fire, burglary, and other hazards in 115 cities throughout the nation. Grinnell acquired a majority stock interest in ADT from Western Union in 1953 and now owns 80% of its stock. These three alarm company defendants are engaged in rendering protection services in a variety of ways, all of which will be described to the Court later. For purposes of my argument, they are presently irrelevant. I come to the brief description of the decree below. The decree below adjudicated all four defendants to have violated Sections 1 and 2 with respect to a market described by the court below as the National Market of Insurance Accredited Central Station Protection Service. The first of the so-called three-pronged decree relating to relief enjoins the defendants generally from monopolizing or restraining trade. The Government's brief at pages 38 and 39 as conceded that that injunctive provision was defective under the decisions of this Court because it's too broad, so that aspect of the relief has been conceded. Another prong of the three-pronged decree was an injunction against the employment really providing for the banishment from employment of James Douglas Fleming, who was the president of Grinnell and a director of the alarm companies. That provision, forbade his employment ever again by any of the four companies. The Government here again has conceded that the relief was improper and should be deleted from the decree. The third prong, which I would address myself to primarily was that Grinnell should be required to dispose of all of its stock in all of the alarm company defendants and never acquire a stock in any such alarm company again. On the first of the two questions whether the defendants had a fair trial, I should preface by -- what I have to say Your Honors by saying it's a rather difficult argument to make but nevertheless it must be made. The case was assigned especially to the Honorable Charles E. Wyzanski Jr. after Judge Day of Rhode Island and Judge Sweeney of Massachusetts had each disqualified themselves successfully -- successively on their own motion. After the case was assigned to Judge Wyzanski, there were extensive discovery proceedings and a number of conferences with the Court relating to the administration of the case, discovery matters, so on, during which the Court consistently urged the parties to settle the case. The parties engaged in extensive -- rather extensive consent decree negotiations. And one of the principle problems were that although the complaint demanded divestiture of Grinnell's stock interest in ADT only, the Government raised the stakes and insisted that Grinnell should be divested of its interest in all three companies. There were other stumbling blocks to a consent decree disposition but that was the principle one from our point of view. So, there are no agreement was ever reached on a consent decree. In the course of the pretrial proceedings, there were three pretrial hearings with Judge Wyzanski, each of which is of critical importance to the fair trial question which Your Honors have before you. The first was December 18, 1963, the second was May 28, 1964, and the third was June 3, 1964 just on the eve of the trial of this case. The -- our brief in Appendix A has a full transcript of all of these pretrial conferences. And I think that Your Honors may well conclude that Appendix A should be read in full. They say they deserve reading in full so that you may have a true flavor of what occurred at these pretrial conferences. I would like to turn briefly to the pretrial conference of the December 18, 1963. Your Honor --
Speaker: Mr. Sonnett, that was the --
John F. Sonnett: That is the first of the three, Your Honor, relevant for this purpose. Your Honors will find the transcript of that at Appendix A13 -- A1-13, I'm sorry, of our brief. It's in the record commencing at page 118. The purpose of that pretrial conference was to report to the Court on the status of the consent decree negotiations and to arrange a schedule for the disposition pretrial of objections which the defense had to some 100 depositions and hundreds of proposed exhibits, all discovery having been completed at that time. But at that meeting of December 18, counsel for the defendants suggested that there ought to be a further pretrial invoking the procedures recommended in the Handbook of Recommended Procedures for the Trial of Protracted Cases. The counsel pointed out that the procedure as outlined in the handbook would have two objectives. The first, to define the issues in the case, and the second to offer an opportunity for the Court to assist in arriving at a settlement, if possible, after of frank discussion as the handbook recommends, all the Government's objectives. The Court at that time welcomed and I used the Court's words, welcomed the suggestion as an invitation to the Court to participate in a discussion of relief without addressing itself to the merits, and as being in accordance with what is quite customary practice and very helpful in this situation. Thereupon, an order was made by Judge Wyzanski of December 18, 1963. It is in Appendix A13 to our brief at 133 of the record. And that order provided expressly among other things that there would be a further pretrial conference and I quote, “For the primary purpose of discussing the relief which would be appropriate if in the event plaintiff prevails.” From December through the following months until April of 1964, the parties were engaged in consent decree negotiations and working on consent decree and relief problems. And the parties submitted in accordance with the Court's suggestion, proposed forms of consent decrees and briefs on relief. They came before the Court again on May 28 for a pretrial conference which the parties thought was going to consent itself with the matter of discussion of settlement in accordance with the handbook procedures, and the transcript of that pretrial conference is at A15 of our appendix, record 252. Despite the fact that the prior order had directed that the primary question to be discussed was a matter of relief. After May 28 meeting, the Court brushed, decide entirely any discussion of the matter of relief. And the Court said, and again, I use the Court's words, “You would do better to get together with the Government than go to trial.” Judge Wyzanski emphasized that he knew that the trial was not going to take very long. And he thereupon peremptorily set the trial date to June 15, some 18 days after the date of this pretrial conference. And he stated, and I quote from record 257, “There would be no delays, postponements, or further method of avoiding the impact of this Court.” The parties were there abruptly confronted with the task of getting ready for trial in several weeks, not knowing which of the voluminous depositions and documents, which the Government relied on, would be used as admissible evidence in the case. And a motion therefore was presented to Judge Wyzanski for a reasonable adjournment of two months in the trial date, and for a definition of the relief issues. That is to say whether the relief we were confronted with was the relief as prayed for in the complaint for the wholesale divestiture and other relief which the Government sought in the proposed form of decree, its proposed form of a decree. And the Court denied that motion in all respects and rather than characterized the Court's frame of mind, I think I can do justice to the problem only by reading his words. The Court said and I'm reading from the record at 281, A31 of our appendix, “The Court - I can't understand frankly why you don't realize that you have forced me to look at the documents in this case, which I dislike doing in advance of trial. You have invited me, therefore, into what I regard as, from your point of view, a rather undesirable situation. I think I made that clear at the beginning. I have told you that, forced by you to look, my views are more extreme than those of the government; and I have also made you realize that if I am required to make Findings and reach Conclusions I am opening up third-party suits that will make, in view of the size of the industry, the percentage of people involved higher than in the electrical cases, is that clear?” With that state of mind indicated by the Court, the defendants concluded and I think reasonably that there were grounds upon which to petition to disqualify the Court and petitions were filed pursuant to 28 U.S.C. 144, the text of which Your Honors will find at page 56 on our brief. On the ground that the trial court had a personal bias or prejudice with respect to the case and in effect had prejudged it. Judge Wyzanski referred the petitions to Judge Woodbury who had especially assigned him to the case. And at that point, I entered the trial aspects of the case myself and presented the petition to Judge Woodbury. Judge Woodbury decided after hearing counsel that the petitions to disqualify were not sufficient under the statute to warrant his disqualification at that time, whereupon shortly thereafter, the trial commenced. Now, at the trial which I had the pleasure of observing at least the first day of it, the Government's case which consisted of some 2,500 pages of depositions and another 2,500 pages of documents was received in bulk at the Court's suggestion without ruling on any of the objections to any of the evidence. And the Government's entire case, in this situation was concluded in less than one hour.
Abe Fortas: Was there an opportunity afforded to defendants to submit their objections in subsequent date?
John F. Sonnett: Mr. Justice Fortas, objections had been submitted in writing and both the Government and the defense anticipated that they'd be ruled on in accordance with the big case, the procedures prior to the trial. The Court declined to do that.
Abe Fortas: They could rule on them at any time?
John F. Sonnett: No. What the Court did was, as the Court assured everybody that the Court would take into consideration whatever evidence the Court later concluded was admissible evidence, and would note in his findings and conclusions whatever he thought is necessary, what evidence he was relying on. But the defendants tried the case in the dark without knowing what the evidence was that was submitted. And the decree, findings, and opinion of the Court below referred to some evidence, we still don't know what the admissible evidence was. The Government says in their brief to Your Honors that they've relied only on admissible evidence, and at -- in any event there's a problem about it, this Court can review the record and decide what's admissible. A burden I doubt this Court is willing to assume nor should it'd be asked to assume.
Speaker: (Inaudible)
John F. Sonnett: Yes Your Honor. The entire trial transcript, the defendants took about five days trying this case in the dark. And the entire transcript, I think of that trial, which is contained in our appendix, is something Your Honors will wish to read lest anyone think that any of the remarks of Judge Wyzanski were taken out of context or distorted. But I come now to this single most disturbing incident, I believe, in the entire trial aside from the punitive decree. And again, rather than trying to characterize or evaluate in any sense, I would much rather read Judge Wyzanski's words to you. There's one page of critical importance. I read from C14 of our appendix, this is at the record 335. It is only one full page of the transcript.
Tom C. Clark: In what Appendix?
John F. Sonnett: Appendix C14, Mr. Justice Clark, of our brief, commencing down about seven lines.
Potter Stewart: When did this occur?
John F. Sonnett: This occurred at the first day of trial --
Potter Stewart: First day of the trial.
John F. Sonnett: -- while the Government's case was being put in.
Abe Fortas: Was that Judge Woodbury had ruled on (Voice Overlap) --
John F. Sonnett: Yes, Mr. Justice Fortas. The trial commenced very promptly after Judge Woodbury found the petition not sufficient under disqualification statute at that time. The Court - “I do regard your statements as both an offense and a reflection at an earlier stage because they are based upon the assumption that I gained information from some other source or other circumstances than by your demand that I shall read these documents.” Mr. Fritz - “May I --.” The Court - “You, yourselves put on me the burden of forming an opinion and I did form one.” Mr. Fritz - “May I respectfully say I had no such intention in any comment I made to this Court.” The Court - “You have sometimes given the Court the impression but I acquired some idea of this case except from you, an opposing counsel. I have no other idea.” Mr. Fritz - “I have purposely never intended to convey the slightest information of that Your Honor, nor has it been in my mind at anytime, and if I did so, it was certainly inadvertence which I regret very much.” The Court - “You have made it quite claim to the country at large or at least to this community, that you regarded me as having formed an opinion from someway other than a judge ought to form an opinion.” And there was a comment by Mr. Fritz. And then the Court said, the Court - “They did not tell the whole story referring to the pretrial hearings which I have described. They did not tell the whole story because over my strong reluctance, you insisted that I should hold the case in suspense so that you could confer about a possible settlement and that I could look at the papers with respect to the matter. You and I created the difficulty. Any judge would properly resent being drawn into a situation as a trap and then have the door let loose.” Now if Your Honors will look at the Government's brief at pages 107 and 108 and at 113, you will find that the Government conceives that Judge Wyzanski was factually wrong in material portions of those statements. He wasn't -- he had not been reluctant at the time when the pretrial procedures suggested by the handbook, had been recommended in December, and he adopted that he had wasn't reluctant at all. He welcomed it and said so. But now at the beginning of the trial, after the unsuccessful effort to disqualify him, he said that he had been reluctant and we forced him to look at the doctrines, and we forced him to make an opinion, an opinion I might have on the merits, thus becomes clear. There's some further colloquy by -- statement by Mr. Fritz and then the Court said, “You proceeded to disqualify two judges and sought to disqualify the third on the eve of the trial that had been postponed for nine months. Your Honors we'll find in the Government brief, page 113, a concession that that statement was not correct. The fact is, we had nothing to do with the disqualification of the two prior judges. And the fact is that contrary to what Judge Wyzanski said there, this trial had not been postponed for nine months. For some reason, Judge Wyzanski apparently concluded that there was some kind of ‘a plot afoot' to disqualify him by some kind of abuse, I suppose, of the procedures which we invoke in good faith in following the handbook dealing with big cases.
Potter Stewart: Mr. Sonnett, what was the reference to the disqualification of two prior judges?
John F. Sonnett: Well Judge Day had disqualified himself of Rhode Island sua sponte, the day I think the case was assigned to him. This was a Rhode Island case. The case went to Judge Sweeney. Judge Sweeney hand the case for less than a year. And at that point, he disqualified himself because a relative of his was working for a company that was doing an economic survey for the defendants and when this became -- and he disqualified himself. We had nothing to do with it.. Now if I may, I don't think I can “gild the lily” I think Judge Wyzanski's words speak for themselves. I think they speak very plainly of prejudgment both in liability and relief. I come to the second point, the resulting decree was improper. The banishment of Mr. --
Abe Fortas: Your point that Judge Wyzanski improperly had a prior conviction about the merits of this case, is that a point you make at the --
John F. Sonnett: We conceded below, Mr. Justice Fortas that he -- we probably, with the occasion, for his forming a conviction by reason of the procedures followed in connection with the handbook approach. But we had carefully, at that time, spelled out and he had carefully spelled out that this was going to be a hypothetical consideration of liability and some tentative indication of what kind of relief might be in order if the Government proved all of its contentions. That's what we thought we were doing. What happened was he formed a conviction on the merits and on a relief which was unalterable and said that he'd go far, far beyond anything the Government had asked for on relief. And there's nothing can be drawn from his words except to indicate that prior to the commencement of this trial, after the attempted disqualification had failed, by that time, he had a conviction of substantive liability and a punitive frame of mind which denied to us a fair trial thereafter.
Abe Fortas: Because what I'm really asking about -- are you submitting to us that the denial of a fair trial up to this point in your argument was due to the formation of a prior conviction on the part of a judge or are you saying you were denied of fair trial because of what you argue, to be punitive attitude of the judge?
John F. Sonnett: Both Mr. Justice Fortas, both. We think that technically he was disqualified under the disqualification statute at the time we filed that petition and we filed it in good faith. But if the consequence of invoking the statute in good faith is to have the judge become so convicted, so determined on the merits that he has opposed mind, and so punitive as the decree shows, I submit that all in all, the entire transcript compels the conclusion that we did not have a fair trial. I come to the decree itself, the Government concedes that the banishment of Mr. Fleming was improper. That banishment by the way was particularly shocking because Judge Wyzanski at the trial have directed a very high praise to Mr. Fleming. He'd spend a lifetime in this business. He described him as a man of great strength and force of character, and great intellectual ability, and having that kind of quality that's so really admirable and then he turned around and said in this decree, Mr. Fleming shall be banished and shall never work for any of these companies again in his life. Although he was not a defendant, he was merely a witness, at least that's what we thought. Anyway, the Government concedes that that was erroneous. The same punitive approach is reflected in the divestiture provisions of the decree because it's quite clear that we were in this case, Grinnell, only because we acquired ADT in 1953. I will not take the time of Your Honors to describe the circumstances under which we acquired Grinnell except to say this. It came to our attention because a broker said that Western Union's stock was available. We didn't precipitate the matter. We bought the stock in good faith. We made up our minds after a Justice inquiry, that if Justice objected to this, we wouldn't close. We forfeit $600,000 we've paid as a deposit. It was the Department of Justice inquiry. Justice said thank you very much. Grinnell's counsel advised Grinnell that it was a clearance and they want to have it closed in good faith. Now, thereafter, 1953 on, the only thing that occurred, Justice Department (Inaudible) its material is -- ADT made an acquisition of a company in Boston called General Alarm. It was submitted for a clearance and a clearance was given. And a clearance was given by Justice in 1955 even though Justice knew what at the time and recognized that hat would eliminate the only central station competition in Boston. So if there was something wrong, it was ADT or Grinnell, the Department sure had a chance to say so in 1955 or 1953, and they never said that at either time. I see that under our allocation of time, Your Honor, as my time has expired, I would like to reserve the 15 minutes. Thank you.
Earl Warren: Mr. Flinn.
Macdonald Flinn: Mr. Chief Justice and may it please the Court. In 20 minutes, I plan to deal too briefly with the difficult subject of market definition and also with the Government's appeal so far as it seeks additional relief against my client ADT. While abandoning the District Court's presumptions of monopolization here, the Government does concede that the sole basis for inferring monopoly power is the fact that the alarm company defendants in 1961 accounted for 87% of the total revenue of accredited central stations including however both insurance approved and unapproved revenue by those stations across the country. The Government urges that central station services were correctly found below to constitute a single national market. Basically, the Government's argument is that ADT operates 115 central stations across the country and that it initially projects target rates so-called minimum basic rates based upon its system wide cost experience. The defendants answered that the commercial realities of the central station business are such that a local market definition is compelled here. First of all, as Mr. Sonnett noted, central stations can furnish their services only within a radius up to 25 miles of the station. Other than in a few contiguous cities across the country, the result is that a central station in one city is unable to compete with the central station in another city. Further, the cost of furnishing and the prices obtained for central station services very erratically from one city to another. For example, ADT has obtained average charges for its services which have varied as much as 60% from one city to another. Even where ADT serves some local installations of so-called national accounts which insist that contracts be processed, that there are central headquarters by legal security and insurance departments, those local installations nonetheless have local price estimates computed for them. The prices determined there are response to local competition, local costs. Special national rates or discounts are not granted. In such circumstances where customers cannot be supplied from outside their locality and those who furnish services or sell products to them must do so from plants physically situated in the same localities, this Court has long recognized that a local market definition follows. The issue here is power over price. This is a Section 2 monopoly case. The fact that ADT must respond to different price levels almost as numerous as the number of cities it serves indicates that a local market definition is controlling here. In addition, the very fact that ADT must respond to these myriad different prices across the country, is strong evidence that monopoly power is lacking here.
Abe Fortas: How much elasticity is there with respect to access to the equipment that's necessary for these services? (Voice Overlap)
Macdonald Flinn: I'm not sure I follow.
Abe Fortas: Well this service requires the installation of certain equipment, doesn't it?
Macdonald Flinn: Yes sir, it does.
Abe Fortas: And companies in this group make that equipment, don't they?
Macdonald Flinn: ADT makes some of the equipment which it uses on its devices and equipment. It buys that substantial part of it from outside sources.
Abe Fortas: Now is that equipment, is it a complete set, an adequate set of equipment, freely available to competitors from other sources?
Macdonald Flinn: Yes, Mr. Justice Fortas. There was an expressed concession by the Government's trial counsel at a pretrial hearing, before this trial started, that there was no claim that ADT or the alarm company defendants or Grinnell included had any monopoly in the equipment and devices. And uniformly, the testimony of all of the alarm company witnesses whose depositions were taken here was that they have in no way been impeded by an unavailability of the equipment either to operate the central station or to service the premises of the subscribers.
Abe Fortas: Is that pretrial conference in this record?
Macdonald Flinn: Yes sir, we have mentioned of it in our brief.
Abe Fortas: Thank you.
Macdonald Flinn: Specifically our reply brief was filed Saturday sir.
Byron R. White: Does Grinnell manufacture some of the equipment that goes into these installations?
Macdonald Flinn: It did Mr. Justice White until approximately 1959 or 1960. ADT then took over the manufacture of the so-called sprinkler supervisory and waterflow devices which Mr. Sonnett has described which --
Byron R. White: But Grinnell no longer -- no longer manufactured any?
Macdonald Flinn: No sir. I turn now to the product or service definition of the market. The market found below includes totally different central station services, to name them as to show they are different end users -- watchman reporting, manual fire alarm, premises burglary alarms, sprinkler supervisory systems, safe and vault alarms, smoke detection alarms, waterflow alarms, holdup alarms, and a veritable host of so-called industrial process supervisory services, each one of which is almost a tailor-made installation dealing with such different things as monitoring the temperature of the gluepot and so on down the line. These services differ radically not only in end use, but in the very equipment and devices used placed upon the subscriber's premises. They served different types of customers, the price and the insurance treatment obtained in connection with them varies radically from one to another. Now the Government justifies including all of these different central station services in a single market by urging that central station firms generally furnished all of these services and that some subscribers may use more than one service. In fact, the record demonstrates that very few central station firms offer all of these services. But even apart from that fact, we subject that the Government's basic theory is fallacious where the issue is monopoly power over price. Both the majority and the descending opinions in Cellophane demonstrate that only where customers are willing and able to substitute one product or service for another is there even an initial suggestion that those products and services maybe in the same market. Further --
Abe Fortas: How can you say that the issue here is just price?
Macdonald Flinn: Mr. Justice Fortas, I'm using the power over price frankly as a shorthand expression for power over price or competition. I do think that --
Abe Fortas: Well actually, there's --
Macdonald Flinn: -- essentially there are two sides of the same coin.
Abe Fortas: -- possibilities, aren't there, as a matter of law?
Macdonald Flinn: Frankly, I think there are not, Mr. Justice Fortas. The majority opinion in Cellophane made what I believe is not only illogical but an economically supported argument that in essence if one has power over competition, it evidently follows that he has power over price, and vice versa.
Abe Fortas: Well vice versa is not a problem.
Macdonald Flinn: Either way, as far as I'm concerned Your Honor. Further, Cellophane demonstrates that substitute products would be included in the same market must have a price and demand interrelationship, responsiveness, and sensitivity, the element of cross-elasticity of demand. Here, the Government has to conceive the obvious. Customers just will not substitute a fire alarm service for a burglar service or for an industrial process service. They can't. They're functionally different. There is no interchangeability. Further, these services aren't able to compete with each other.One of them has no impact in terms of demand and price upon another. Now in a monopoly case, we urge this Court must find that such different end use services just cannot be lumped together anymore than the mere fact that Heinz makes pickles, catsup, and pork and beans, all processed in the same plant, puts those products into a single market for purposes of determining power over price.
Byron R. White: You mean you're really arguing that -- that someone who has the 100% of the grocery business in Chicago say it couldn't be charge with monopolizing the retail sale of food because it's -- because you can't substitute beans for lettuce and, that no customer will buy roast beef for asparagus?
Macdonald Flinn: Mr. Justice White, I think that if you can establish that there is some kind of a continuous --
Byron R. White: Well, isn't that sort of the thrust of your argument though, since no customer will buy beans for asparagus, you can't be charged with monopolizing either beans or asparagus?
Macdonald Flinn: No, I don't think so. I think that probably we ultimately get to the point where we are talking about a kind of business, and concededly, the Government says we're talking about a kind of business here i.e. central station services. I think quite clearly if you get to the point where those products which constitute the business of the allegedly monopolized business are such that they are sold together in packages and so forth, and if -- to use your hypothetical, all outlets are closed, there is only the single supplier or he has 95% of those outlets and so forth, then yes, I think that a strong inference of power over price can be drawn. However here, we have such desperate end use services not sold in packages, the price of one does not affect or vary the price of the other. Demand for one does not affect demand for another. There, I think that it is --
Byron R. White: If you're making -- if you're making the argument over the definition of market that because these -- these products are non-interchangeable, you cannot include them on the market.
Macdonald Flinn: Yes sir, I am because my understanding of a monopoly inquiry is that the ultimate question to be answered is what is the power over price? And here we say that these subjects have no bearing upon each other so far as answering that ultimate inquiry power over price. For now --
Abe Fortas: Are you arguing this just on the monopoly basis?
Macdonald Flinn: I beg your pardon sir.
Abe Fortas: Why are you arguing this just on the monopoly basis? Because you think the relief here cannot be justified under Section 1?
Macdonald Flinn: Yes, I think quite clearly that is the position --
Abe Fortas: Is that -- is that your point?
Macdonald Flinn: -- of my client, ADT.
Abe Fortas: Is that your point?
Macdonald Flinn: I am attacking the finding of monopoly which is an essential keystone for the Section 2 monopolization findings.
Abe Fortas: Well, the Court found a violation of Section 1, as well as 2.
Macdonald Flinn: This is true however, Your Honor, even though they Government here makes no effort to defend the presumptions of the District Court, a literal reading of the very language that Judge Wyzanski used in defining his presumption to us that he presumed the Section 1 violations, as well as the Section 2 violation, from mere percentage of the market.
Byron R. White: (Inaudible)
Macdonald Flinn: Our argument, Mr. Justice White is that there is no evidence of such a conspiracy.
Byron R. White: (Inaudible)
Macdonald Flinn: In my oral argument today, Mr. Justice White, I have time to concentrate only on the monopoly aspects. We have dealt, however, with the Section 1 restraint of trade contentions in our brief. They are dealt with even more fully in the briefs of the other defendants. Now if the furnishing of these different end use services by central station firms justifies including all of them in the same market as the Government argues, then we contend that logically it must follow that local alarm services, direct connected alarm services, telephone answering and proprietary alarm systems, all of which use exactly the same systems of electric equipment upon the subscriber's premises should also be included in the market for, as Judge Wyzanski himself found, practically all accredited central stations furnished one or more of these other forms of protection as well as others like watchman service. In point of fact, the defendants do not make that extreme argument. We do not urge that every dollar of business in every one of these other forms of protection competes for every dollar of accredited central station business. We do claim however that this record shows that in essentially all of their users, accredited central station services do need effective competition from one or more other forms of protection. We claim that even if the Government did not have the burden of proving monopoly, the record here shows the reasonable interchangeability or cross-elasticity of demand required by Cellophane. I'd like to point out what I believe is the principal difference between the Government and the defendants on this aspect of the case, i.e. whether the market assuming that the different end services can be lumped together, properly excludes all other forms of protection. The Government relies solely upon alleged differences, product differentiation between accredited central station services and other forms of protection including unaccredited central stations which furnished the same services but without insurance accreditation. The briefs of the parties on both sides deal at length with this question, although the Government offers no customer testimony or evidence in support of its views as to the extent of these differences, the only significant view must be that of customers as to how different accredited central stations services and other forms of protection are. And that customer judgment will be reflected in the degree of cross-elasticity which is the ultimate calculus, the lowest common denominator in a market definition inquiry of the kind which confronts us here. Though the Government refuses to discuss it, evidence of cross-elasticity appears throughout the record here, not only do customers similarly situated consider alternatives and regularly make different elections between accredited central station services and other forms of protection, but a marked price response and sensitivity are shown. If the Court will indulge me, I'd like to deal briefly with some numbers. At pages 1801-12 of the printed record, for the City of Indianapolis, the Government has printed a total of 12 ADT competition reports. Their purpose is to show that ADT meets competition only in the form of accredited central stations. These 12 reports, the entire total for the City of Indianapolis selected by the Government here, deal with ADTs having to reduce its prices in competition with American Alarm Company. Now concededly, American Alarm Company today has an accredited central station. But significantly, 11 of the 12 reports selected by the Government deal with periods of time when American Alarm was not an accredited central station and yet ADT, at these dates in 1957, 1958, 1959, before American became accredited on May 5th, 1960, ADT had to reduce its prices in competition. This is the kind of evidence which permeates this record in which the Government has to date refused to discuss and which was totally ignored by Judge Wyzanski. These reports contain such illuminating little notations contemporaneously made by ADT salesmen as “We've been loosing customers and old subscribers to the American Alarm Company at an alarming rate because of price.” Now these are the Government's own exhibits. Looking at these competition reports of ADT on a broader basis, they showed that ADT had to “reduce prices in some 14,000 transactions and negotiations over a roughly eight-year period where --
Abe Fortas: Well, then the Government run that the other way on you, so that you cut prices or then they could cut it and they're to (Inaudible)?
Macdonald Flinn: My point is that the competition which they say is not competition is what was being met here, i.e. competition other than from an accredited central station.
Abe Fortas: I know that, I thought that your point was that -- going on your nationwide resources and the aggregation of the -- all of these companies that, this demonstrated your power to exclude competition. It also demonstrated that you used it.
Macdonald Flinn: Mr. Justice Fortas, they make this argument interestingly enough, not in support of market definition, not in support of whether or not there's monopoly power, but solely in terms of that something more, the conduct which must be added to monopoly, to add up to monopolization. They say that this was exclusionary restrictive conduct in the part of ADT. As our reply brief sets forth however, their theory --
Abe Fortas: Maybe -- maybe I misread it.
Macdonald Flinn: Alright sir. I must turn very quickly to the issue of relief. However, I do urge that in our briefs, we have set forth what we think is most convincing evidence of a substantial degree of cross-elasticity of demand here. We think this is the significant inquiry and should be dispositive on the issue of monopoly. In its appeal for additional relief, the Government seeks to require ADT's relinquished title to these protection systems which are placed upon subscriber's premises. The Government claims that title retention was an important part of the pattern of monopolization that they see here. The court, however, below made no such finding. To the contrary, the court found that title retention is the norm in the central station business. As in fact, it is throughout the entire electric protection industry. The briefs by the defendant show what we think are some reasons why all alarm companies in the years passed have kept and have indeed been required by the insurance rating agencies to keep title to these systems. But there is an even better reason why the request of the Government should not be granted here. Requiring subscribers to buy ADT systems will not promote competition. It will merely preclude ADT from competing because competitors not similarly bound can inevitably offer more favorable price terms to subscribers, spreading the cost of the system over the term of their entire relationship with the subscriber. Now there are many cities where ADT today has only one accredited central station competitor. The Government conceives there are many natural monopoly cities where today only one central station can be sustained, but as they grow and become able to sustain a second station, there will be only one competitor there with ADT. We ask this Court, is it to the public interest in such circumstances to in effect deprive the public of ADT's competition by in effect locking them out because they are required to sell their systems as a predicate to serving a customer. My time is up Mr. Chief Justice.
Earl Warren: Mr. Drye.
John W. Drye, Jr.: Chief Justice, may it please the Court. I appear here as counsel for Holmes Electric Protective Company, one of the defendants in this case and while I join with counsel for Grinnell and ADT in pointing out that there are errors in both procedure and law and the findings of the court below which require reversing of that decree. My main purpose here is to urge that position of Holmes and irrespective of the outcome of this case, the relief demanded against Holmes is unjustified. We feel that Holmes has been sucked down the drain by some broad general findings of fact, in which we're only included by a very -- rather a different phrase, defendants or alarm company defendants, and that those -- so many of those findings are not only irrelevant as to Holmes but in the cases where they might apply that the facts are wrong. So we believe that the relief that is asked against -- the action against Holmes for these reasons which are now discussed should be dismissed. Holmes is an old and honorable, and respectable company in the burglary protection business. It was formed in 1858 by Edwin Holmes, promoter of electric alarm device and by his son who instigated the first telephone service -- exchange, telephone exchange service. Its business more or less patterned along the line of a telephone company.It installs its burglar alarm system on the devices on the client's premises -- the messages are sent over, released one of the telephone company, and its central station responds. It was in 1905, Holmes became a subsidiary of the New York Telephone Company and it remained a subsidiary of the New York Telephone Company until 1950 when it was purchased by Grinnell Corporation. Our testimony is to the effect that the Grinnell Corporation urges this stock as a depression-free investment because it was engaged in supplying a highly evolved building industry and its earnings were very badly affected. And that is born out too by the fact that we, Holmes, sells nothing to Grinnell, it buys nothing from Grinnell, and it has no relationship to Grinnell except from the standpoint of investment. Now it has conducted the business only in the same way since it was organized -- in the same general pattern where it was organized more than 100 years ago. It's never been in anything but a burglary alarm and holdup protection service.
Byron R. White: Mr. Drye, let's suppose that a holding company owns 10 companies, 100% of each of 10 companies, each of which has 10% of the market as a recognized commodity, and they just have 100% of the market. Is that -- is that enough to any kind of a monopoly under Section 2?
John W. Drye, Jr.: Oh, I think it would. If they have (Inaudible), they have 100% business.
Byron R. White: And --
John W. Drye, Jr.: But I think some evidence of that have --
Byron R. White: Would it be -- would you suppose it would be a combination under Section 1 and 2?
John W. Drye, Jr.: I think in that case there would be a combination of where you had -- where you had the -- you had to through device usage. But that--
Byron R. White: at --But it might -- it might be the same if it was 90% -- the 10 companies have 90% instead of 100%
John W. Drye, Jr.: Well I suppose -- I -- you know, the variation in the case is as to what percent might be a conclusive presumption. But --
Byron R. White: But why --
John W. Drye, Jr.: -- I suppose 90 would be in the danger zone, yes.
Byron R. White: Well why isn't -- why isn't that -- what here then -- let's just assume for the moment that the central protective service is a relevant market, let's assume that for the moment. I know that there's an argument about that which is a serious one but let's just assume it is a -- it is a market -- a relevant market, and that these companies in which Grinnell owns a controlling interest, have 90% of the market. Would that be -- is that in the danger zone somewhere?
John W. Drye, Jr.: Well it might be, but I think there are other factors that I hope to point out which I think negative to that sort of presumption. In the first place, Holmes in my opinion is not in the national market. And there'd been no findings about local markets or conditions in local markets. Holmes has a -- only serves people in New York City. There's no service to any customer or any subscriber across state lines. It does have two subsidiaries, neither of which is the defendant in this case which has -- operates a station -- two stations, Philadelphia and another subsidiary, two stations -- one station in Pittsburgh. But they don't operate across state lines and they have effective competition in all of these three cities, but there are no findings about that as to what the conditions are. And we're not interested in this broad market -- of all over the country. We're interested only in the burglar alarm business in a very small section of the country. Furthermore, we're only in a part of the market, the Court had found. We are not and for over 100 years have never been anything but in the burglary and holdup business. We have nothing to do with this -- as far with other business which is thrown into this market.
Abe Fortas: Mr. Drye, following Justice White's questions, are you submitting to us that we must not consider Grinnell and its subsidiaries in the aggregate purposes of this case?
John W. Drye, Jr.: No, I'm not concern that you shouldn't but I'm suggesting that you consider in the light of the evidence in the case.
Abe Fortas: Because it's always a good idea.
John W. Drye, Jr.: No. I would -- I could -- it would be foolish and naïve of me to say that the company couldn't own all the stock of companies and compel them to do what they want. Now, what is the evidence of conspiracy here? We have first the stock ownership question which we have discussed. Now in my -- in my mind, I could be as an instrument of the improper use of power, but there must be some evidence of it and there isn't any with Holmes in this case. There's no credible evidence that we conspire with anybody and the only effort to fill that gap is in 1906 agreement between Holmes and ADT which is allegedly illegal and I think probably was. And if you go back to 1905, a lot of corporate files, you'll find some documents that don't really fit into modern day thinking. So I'm not trying to defend that agreement. But that agreement was terminated in 1947, or in Holmes, it was a subsidiary of New York Telephone Company. And there's no evidence in this record that Grinnell ever even knew of that agreement. They say well, the agreement was terminated but you didn't go into the fire alarm business. Well, Grinnell for 100 years hadn't been in the fire alarm business. It didn't want to go into fire alarm business and there's no inference to be drawn from that because as you're going into a new business, as everybody knows, involves the consideration of a lot of very vital economic problems. It involves a little bit of your own knowledge of the business that you're going into. Then there is a statement I believe -- obtained our position in the market by acquisitions. But the Holmes Electric Company has made no acquisitions in more than 30 years. And it has, even in the distant past, no record of any substantial acquisitions. It is said that some of the defendants -- the judge says, some of the defendants operated a “loss”, presumably, intended to confer the idea that the “loss” is to keep competition out. But Holmes never operated a “loss,” that it has never operated a “loss” in any year. There's no evidence that it ever kept out any competition or that it ever prevented any interest into the business. There's another claim that we had common pricing practices, but I've covered that in the brief and I'm not going into that. I'd like -- do I have -- I believe I have a few minutes. I'd like to go to the penalty provision of the decree. The divestiture of Holmes was directed by the decree although it was not requested by the Government. It's not in -- it's not asked or in the complaint, while I realized the broad power of the Court has in fixing the decree. I think that these facts which I have shown indicated that that's not necessary to restore competition and probably should be just -- divestiture should not be decreed. Now I won't mention the two provisions in the decree which the Government has conceded error and which have been preferred to (Inaudible). There's a prohibition against any acquisitions. Holmes is a small company. It was bought by Grinnell for $4,256,000 in 1947 for 100% of its stock, such a small fish in the big economic pool. Now we've gather there's a provision in the there that we are forbidden to make any acquisitions. Well, I don't know what posture we'll end up in when this case is over, but a company as small as Holmes ought not to be a burdened with any such restrictive provision as that. Any acquisitions that makes ought to be determined in the light of the competition in the area where it's operated at the time those things are made. The second provision is that -- well, I'll have to rely on my brief. My light is on. Thank you.
J. Francis Hayden: Mr. Chief Justice, may it please the Court. I appear here on behalf of the third of the so-called alarm company defendants Automatic Fire Alarm Company of Delaware. That's a company which is not organized until 1920, and thereafter, acquired all the stock of Automatic Fire Alarm Company, a New York corporation which had been in business since 1873. Its business was central station fire alarm, automatic fire alarm. It operates only in three locations -- Boston, New York, Philadelphia, and it has no out of state customers. It has no lines going across state lines. Now, Automatic of New York came into the sprinkler business, that is the sprinkler alarm and bell alarm business with these 1907 agreements, the so-called fire alarm agreements that Your Honors will be looking at. I don't want to attempt in this short argument to discuss much except to mention to you that you'll notice that the old Automatic Fire Alarm Company was involved in those agreements because there was some patent problems with another outlet called Automatic Fire Protection Company and these names may get confusing. And that there were some cross-licensing in those agreements whereby my client received a license to use this providence firm's patents in these three cities and we gave them a right, a cross-license, to use our patents anywhere else, and that's how we got involved apparently in the start of what's been called a territorial allocation which goes back before I was born, and there's hardly anyone around could tell us anything about what was really going on then. In any event, in 1949, Grinnell acquired a controlling interest in Automatic of Delaware that apart from naming a majority of our Board of Directors, they did nothing to change our management. Now Judge Wyzanski found that apparently they were running our company and that ever proposal that came from Grinnell was accepted by our Board, but even the Government had to admit in a big footnote on their brief, page 82, that he was wrong about that. It was just the opposite. They never overruled any of our management proposals or plans.
Speaker: (Inaudible)
J. Francis Hayden: I beg your pardon.
Speaker: (Inaudible)
J. Francis Hayden: It's now 90%. But that's a matter I want to press on the Court. Wouldn't you say it's only 90% because we still have 10% represented by some 63 individual minority stockholders and that takes me to another point I want to bring home and that is that when they came to acquire the ADT stock which was a couple of years later, they then had a minority stockholders there. And you'll find that in this record, it's pretty clear that Grinnell has always very careful, not to be in a position of favoring one of the subsidiaries as against the other because there were two sets of minority stockholders whose interest -- they religiously respect it. Now despite that, despite the unchallenged testimony here that Grinnell really never tried to run this business and tell them how to do it, they weren't in the business at all. They were mainly investors. Judge Wyzanski seemed to find that Grinnell was dominating this and that we are really a tool or a participant in a big national -- nationwide combination. Well, I'm going to ask this Court to take a good look at this evidence. It's going to take a long time for me to ever try to mention some of the things. We've enumerated in our brief many cases where there are gaps. The Government has ignored us in their brief. They mentioned us in 118 pages about eight times just in passing. Judge Wyzanski --
Byron R. White: (Inaudible)
J. Francis Hayden: No, there were three Grinnell directors and two of our management directors but they put no officers in --
Byron R. White: (Inaudible)
J. Francis Hayden: I would say president, general counsel, and treasurer or people like that.
Byron R. White: (Inaudible)
J. Francis Hayden: That is right.
Byron R. White: (Inaudible)
J. Francis Hayden: If I'm sure there were under the notes but --
Byron R. White: (Inaudible)
J. Francis Hayden: No. There's no question that they had a majority but they didn't use that majority to hurt anybody in the corporation. It seems to me they were particularly careful and concerned about the interest of the other stockholders. And then when they got into a conflict between two subsidiaries with different sets, they -- or even more so. Now, when we set out the questions that we think are involved here, we put the first emphasis on this new rule of law, this presumption of guilt in this case, because we felt that while we subscribed to the arguments of our relevant market in the arguments made here about no fair trial, we think that we weren't held in this case in any way except by the invocation of this new doctrine. And by throwing us in a bundle with these other corporations without analyzing what we were actually doing, just to give you an example, you'll find that Judge Wyzanski was holding that the alarm company defendants uses that expression, and so does the Government, served more than 900 subscribers across state lines and spent almost $700,000 in one year in interstate telephone line charges. But we didn't have a single customer outside -- across the state line. And yet he's using this blanket expression that pulled us in. Now similarly, and for example, Appendix 39-41, you'll find a long list of items which he thought showed that we were engaged in a national pattern of business. Within that long list, there wasn't any single thing that related to us, except one little thing and that is that we were accredited by national insurance companies. Well now, if we're going to get an interstate character, a nationwide character just because we happen to deal with an insurance company that is a nationwide insurance company, I think we'd be pretty foregone. I don't see how we could acquire an interstate commerce character in this fashion.
Abe Fortas: Is it your argument --
J. Francis Hayden: Now --
Abe Fortas: -- that you're not subject to the jurisdiction of the antitrust laws?
J. Francis Hayden: Your Honor, we have taken the position within this case, we were in a purely local business, and that we might just as well have had a shoe store in Boston and a barbershop in New York, and some other fruit stand, let's say in Philadelphia.
Abe Fortas: Well, what I'm trying to find out is whether you -- you're directing your argument for the proper definition of the market or to jurisdictional point --
J. Francis Hayden: Well, I'm -- I was directing --
Abe Fortas: -- if you would fall within the intrastate (Voice Overlap) --
J. Francis Hayden: -- I'm directing it to both. I've emphasized this interstate commerce point because that's a defense that we could plea below. You don't find all the defendants raising that question. I believe Holmes raises that question. But about the market question, I don't want to invade on the problems of other counsels who went into that and gave you a very long brief on it. I do want to point this out, that with all this business about a nationwide market, a big percentage of the combination that Mr. Justice White was asking about, what did we come up within all the statistics in this case? That there are 2% and yet Judge Wyzanski found that we were one of the dominant companies on the national scene and we're being presumed to be engaged in conscious monopolization.
Abe Fortas: Well, you don't agree then?
J. Francis Hayden: I don't agree with that, if Your Honor please.
Abe Fortas: I think that --
J. Francis Hayden: No.
Abe Fortas: -- what your position is to whether these companies can be aggregated for the purposes of defining a market.
J. Francis Hayden: I'd say they cannot. We're in the fire alarm business. Holmes is in a burglar alarm business. The only odd thing in this case, if you've seen the footnote --
Abe Fortas: ADT is involved, isn't it?
J. Francis Hayden: -- that we happen to have one burglar alarm on what you might call burglar alarm, and so far back, nobody knows where it came from. (Inaudible) in New York's Stock Exchange is tied up to (Inaudible). But apart from that, we're not in the burglar alarm business --
Abe Fortas: Is ADT --
J. Francis Hayden: -- and why should we be tied in?
Abe Fortas: -- in both businesses?
J. Francis Hayden: I beg your pardon.
Abe Fortas: ADT or --
J. Francis Hayden: ADT is in both businesses, and ADT is in a lot of places where we're not. They're in 120 cities or wherever it is, we're only in three. Now I'd like -- I hope I have a half a minute. I'd like to note one final thing. Judge Wyzanski found that even while we're in this bundle as he took it. We didn't have the power to control prices when we have fringed competition. I think they began to get worried a little bit about this flat presumption when they get around Finding 47. You see that they began to have little doubts because he's mentioned “cross-elasticity of demand is coming up because of some fringe competition.” And all of a sudden, he turns around and he decides the whole matter, I think, and he puts it in the italics, he wanted everybody to see it. He turns the whole case, I think, in the middle from his words in italics, as something he took out an admission in the brief in counsel's argument that ADT had 20 deficit officers. We had nothing to do with ADT's 22 deficit officers. In fact, we were just sort of stepbrothers because of the subsequent affiliation through stock purchase. We had nothing to do with their officers or why and yet that's the thing he seems to turning on and he uses italics to point out that nothing is more persuasive than the capacity of a combination to sustain offerings of the laws in a particular area and thus to extend their monopolistic control. He then says, “It's not necessary to go and to discuss other things, acquisitions, if any.” I don't know what “if any” means. Does it mean me or it doesn't? All I know is that we didn't have any acquisitions and we weren't in those other cities. I ask the Court to look carefully of what I claim as a total lack of evidence in this case and to find that the case should have been dismissed as to my particular client. It wasn't made out. It should have been dismissed and there's no occasion to go back to retry. The Government doesn't ask to retry it. It should be decided on this record just as lacking as it is.
Earl Warren: Mr. Friedman.
Daniel M. Friedman: Mr. Chief Justice and may it please the Court. At the outset, I would just like to outline what I propose to cover in my argument. My argument really is broken down into five points. First, I would like to state in some greater detail, the facts of the case. And then I propose to discuss the relevant market both the product and the geography of it. And then I shall address myself to the substantive violations, then I shall discuss the relief, and finally I shall consider the claim that Judge Wyzanski advised in prejudice and denied the defendants a fair trial. Now coming to the facts basically with the facts involved, are the means by which the defendants acquired and maintained their share of the market. And we started that it had been indicated back early in the century with a series of restrictive agreements by which the defendants divided up the country in terms of geographic markets and in terms of the services which they were providing. These agreements by the way, we're not just in formal understanding. It's a formal written contract embodying these understandings. The first one has been referred to as an agreement in 1906 which is known as the burglar alarm agreement. That was between ADT and Holmes. And the -- under this agreement, ADT transferred its burglar alarm business in the Middle Atlantic States of the country to Holmes and agreed that it would not engage in burglar alarm service in those cities. Holmes at the same time agreed that it would restrict itself to burglar alarm cities in those areas. Now the next year, was a series of complex agreements which were known locally as the fire alarm agreements. The parties to those agreements were Grinnell, which should not been a party to the burglar alarm agreement, ADT, another company whose rights under this agreement ADT acquired six years later in 1911, and AFA. And the end results of these agreements were as follows. AFA received the exclusive right to provide certain types of fire alarm services in three cities -- New York, Philadelphia, and Boston. And it agreed in turn that it would not engage in the burglar alarm business in those cities, and also that it would stay out of the central station business generally throughout the rest of the United States. ADT in turn was given the exclusive right except for those services in those cities to provide central station service throughout the United States but of course, that right in turn was qualified by the limitation under the 1906 agreement with Holmes, that ADT would not provide burglar alarm service in those three cities allotted to it. Grinnell agreed to supply certain of the devices which was used in providing the fire alarm service, and in return for this, Grinnell was to receive 25% of the revenues generated by the fire alarm services for which it provided the devices. The fire alarm agreement in terms executed in 1907 was to run until 1954. The burglar alarm agreement had no termination date but they were terminated by the parties in 1947. But the significant thing to us is that after these agreements ended, the parties continued to observe the identical restrictions that had been contained in them. In other words, 17 years after the burglary alarm agreement was terminated, 10 years after the fire alarm agreement ended by its own terms, what we find isn't Judge Wyzanski found. AFA was continuing to limit itself to fire alarm service into the three cities -- in the three cities in which it had. Holmes was limiting itself to burglar alarm service in the three cities which it had and ADT was freed of the competition of these two companies throughout the United States. Now ADT -- AFA -- Mr. -- my colleague is saying that AFA has shown no connection with us, AFA itself has recognized the part these agreements played in helping ADT to develop and gain the share of the market. In 1954, when these fire alarm agreements terminated, ADT and AFA continued the arrangement they had had for sharing of revenues. And some years later, a disagreement arose between the two companies. ADT was contending that AFA had not contributed enough to the revenues to warrant its share that it was receiving. And in response -- and they wrote a letter to the president of Grinnell, Mr. Fleming, complaining about this. And in response to this, the president of AFA wrote to the president of Grinnell explaining that in fact, this gave a distorted picture of it because AFA had made another contribution, an important contribution. Let me read to the Court at record 1484 to 1485, what the president of AFA explains this contribution was and this is what he said. “The geographic restrictions placed upon us, plus the requirement that we confine our activities to sprinkler and fire alarm service exclusively since 1907 and presumably into the future, has definitely retarded our expansion in the past to the benefit of ADT growth.” Automatic, that's the full name of AFA, is still denied the right of future expansion into existing and new fields of protection services born of normal business progress. Automatic's contribution must also include the many things which help make ADT big and continues to do so. So that we think the AFA itself has recognized that one of the most important sources of the power of these companies, that the share -- their share of the market and particularly of ADT's 73% share of the market, where these restrictive agreements which eliminated all competition to point.
Abe Fortas: I suppose that what you're doing or about to do, or have done is to treat these companies as an aggregate for certain purposes and separate for other purposes.
Daniel M. Friedman: Well I --
Abe Fortas: -- you're running it both ways, aren't you?
Daniel M. Friedman: Well I think Mr. Justice, let me explain our position. We think that ADT itself, which is the largest share of the market itself has monopoly power. But to this --
Abe Fortas: And ADT has what -- what's the percentage?
Daniel M. Friedman: It has 73%.
Abe Fortas: And its 80% owned by Grinnell.
Daniel M. Friedman: That's correct.
Abe Fortas: Alright.
Daniel M. Friedman: We think that that has monopoly power itself and we show that most of the evidence in the record relating to the exclusionary and restrictive practices does involve ADT. But then we say that the market power having been obtained and maintained through these exclusive -- exclusionary practices, when Grinnell came and put the three companies together, and then I shall demonstrate in a moment one effect of this was to restrict competition between them, that that combination inherent, if I may say so, strengthens the monopoly, perpetuated the monopoly, and gave it an even greater control of the market.
Abe Fortas: Well, you're taxing them with their conduct because, in the fact, of aggregation. And you're also taxing them with their conduct because the individual constituent companies did not compete among themselves. I'm not quarreling with you at the moment. I was just trying to express an attitude but I would like to be clear as to what you're doing or the extent from which you're using the aggregate theory, the extent to which you're using the theory, that you're going to treat them as separate individuals or it's an extent to which you're bringing them on both levels, at the same time for various purposes.
Daniel M. Friedman: Well, I think that we do treat them on both levels. I would say -- let me see if I could put it this way that we're not saying that -- we're not -- we say that Grinnell -- Grinnell, when it acquired these companies, with this share of the market and when they continued to observe many of the same practices by which they have shared the market, Grinnell is therefore responsible for the continuation of this monopoly power.I think this is our theory. And this also will come, as I come to a little later, we think some of these elements are significant in defining the national market too. And I think it's all kind of tied together here. But we do, as I say, we do -- we do treat them in one sense both individually and jointly. Now, I'd like to come to another source of the market power of the companies which is the fact of acquisitions.
Potter Stewart: Before you do that, the statement that you read a few moments ago from a -- by a spokesman of AFA, was it?
Daniel M. Friedman: AFA, the president.
Potter Stewart: Was that -- in this litigation or when does that date from?
Daniel M. Friedman: This was 1959.
Potter Stewart: And in what connection did he make that statement?
Daniel M. Friedman: There was a dispute between AFA and ADT as to the proper sharing of revenues. And ADT complained to the president of Grinnell, Mr. Fleming that AFA was getting too bigger share for what it contributed. And in response to this, the president of AFA said, “No, we're not because look what we have contributed. We have enabled ADT to grow big by staying out of their territory.”
Potter Stewart: And this was like a letter from the president of AFA to the to --
Daniel M. Friedman: This was --
Potter Stewart: -- Grinnell?
Daniel M. Friedman: I believe so, Mr. Justice. Yes it was a letter I believe, 1495 of the record. There was an exchange correspondence between --
Potter Stewart: I just want to get the context of it.
Daniel M. Friedman: Yes. Now, the acquisitions since 1907, ADT has purchased the stock or assets of 27 companies, in either the fire or the burglar alarm business. And Holmes has purchased the stock or assets of three burglar alarm companies which were in the central station business in New York. In case -- of several of these acquisitions, the sellers gave long-term covenants not to compete. There had been an instance or two when ADT dismantled the plants of these companies after the acquisition. Now, not all of these admittedly were in the central station business. Their opponents make a great point of this. They say many of them were not in the relevant market. But the record indicates in this case that the way companies frequently get into the central station business is they start with something else. And they may start with so-called local burglar alarms, an alarm that rings on the outside of the building. Then if they find the demand growth and their financing reaches the point, they go into a central station. So that in effect --
Abe Fortas: Well that creates a problem for you in market definition, isn't it?
Daniel M. Friedman: The fact of the acquisition you mean?
Abe Fortas: No, what you just said about the development of non-central station operations into central station operations. Then that create a problem for you with respect to the definition of the relevant market?
Daniel M. Friedman: I don't think so, Mr. Justice because -- well it's true, the central stations may -- the people in the business may move up into a more advanced type of service, we think that the service itself, the accredited central station service is efficiently distinct from the others that it maybe treated as an appropriate market.
Abe Fortas: I'll note your words.
Potter Stewart: How many of -- what kind of metropolitan area do you have to have in order to validate the existence of a -- economic existence of a central station?
Daniel M. Friedman: Well, it varies apparently. We had suggested in the trial below that $125,000 in annual revenues would be sufficient. The defendants dispute this. And there are some central stations with far more revenues than that that are not operating properly. It has to be apparently a fairly large metropolitan area because you have to have enough of the volume of business to justify this. If the courts vary also because depending on how widespread it is, if you have six customers in one building, it would be much more economical than if you have one customer in each of six buildings. So I can't state that.
Potter Stewart: Well, I suppose it really doesn't depend upon the population of an area. It depends upon the nature of the business and industry there, doesn't it?
Daniel M. Friedman: That's correct.
Potter Stewart: Because there were a lot of warehouses, or maybe I don't know, grain elevators or plants --
Daniel M. Friedman: Grain elevators. A large of (Voice Overlap) --
Potter Stewart: -- on one hand or in the other hand, if you have office buildings or if you --
Daniel M. Friedman: A large amount of it -- this service is provided to the mercantile establishments, jewelry stores, clothing stores and so on.
Potter Stewart: Department stores?
Daniel M. Friedman: Department stores, yes. So, I think -- I don't think I can give you any general answer and general terms. It has to depend on the --
Potter Stewart: How many -- in fact, how many -- how many cities or metropolitan areas are there in which there are one or more accredited central stations?
Daniel M. Friedman: Around 130 Your Honor, but now, they're more than that. Now, there are 150 -- about 150 at the present, Your Honor.
Potter Stewart: In the whole nation?
Daniel M. Friedman: Throughout the whole nation. ADT has 115 of them. And I think of the 115 central station -- 115 cities, but there are more central stations, 121 and I think 31, some number like that, additional cities. Now another thing pointing out in connection with the acquisitions is that even after Grinnell had acquired its interest in these companies, they continued to attempt to make acquisitions and at the time this suit was brought, each of the three defendant alarm companies, had outstanding offer to acquire one of the largest companies. Now I'd like to talk a little bit about the pricing policies followed by ADT, the largest of these companies. ADT publishes something it calls minimum basic rates. These are set, as the vice chairman of the board of ADT testified, at a level which is it's hoped will produce an overall return of 6%, after taxes, on the value of the devices that ADT has installed. Now the charge that ADT makes for its services consists of two elements. First, there's something they call the installation charge and then an annual service charge. And the record shows that when ADT found itself in competitive situations, it made very deep slashes in these charges. ADT has outstanding instructions to its district sales managers that they may cut in order to meet competitive situations up to 40% of their standard installation charge and up to 20% of their annual service charge. But the record shows that the cuts went much deeper than that. The record shows instances where ADT made installations without any charge, where ADT produced their annual charges by as much as 50% to 70%. And indeed there were some instances where they combined a 50% to 70% reduction in annual charges with free installation. Now the salesman's reports which ADT required in every case where there was a reduction in the annual charges, installation or annual charges, frequently would refer to the fact that these reductions should be accepted by the home office because of the effect it would have in excluding competition. They pointed out that it was desirable because it would prevent a competitor from gaining a whole access to a particular customer, to a particular area. And sometimes they stress the fact that by signing a customer up for five years, they kept competitors out. Let me just read to the Court two or three of these to give the flavor. One salesman suggests in taking a reduction, record 1749, in order to keep competitor out of this growing chain, another one, we were most anxious to block Robinson's first move into Camden, and another one competitor is very anxious to get a foothold in this building of wholesale (Inaudible). And I think particularly revealing, it's a document in the record, a statement in 1956 by a vice president of ADT, explaining why they had decided to renew a contract with RKO Studios in Hollywood for 10 years at a reduction in the previous charges, and he explained it as follows. This is 2118 of the record. He said, “If this was the best deal possible, we would take it in order to keep Morris --,” that's another central service station, “-- in order to keep Morris out of the motion picture studio business.” If the Morris people got RKO Studios, one of the majors, they would have their foot in the door so to speak and would have a weapon to use in soliciting other studios.
Abe Fortas: Why isn't that just competition --
Daniel M. Friedman: Well --
Abe Fortas: -- as to the (4) (a) question?
Daniel M. Friedman: The reason I think Mr. Justice is when it's done by somebody who has this share of the market, when --
Abe Fortas: Well, when you -- but there again, you're getting on this problem of the definition of the market. And is there a demonstration in the record? I've gone through all of this record and yet by any means -- yes, but is there a demonstration in the record that in these particular situations, these companies, and the aggregate, or individual have a -- the kind of dominance that might make what otherwise would be ‘routine competition' unlawful?
Daniel M. Friedman: Well, we think there is, Mr. Justice. These people did have a very large share of the market. The record shows consistent price cutting to meet competition. The record also shows, I may say, that in these cities where they did not have any accredited central station competition, that they were able generally to get a much higher percentage of their minimum basic rates than in the area where they did have accredited companies.
Abe Fortas: What you have to show, wouldn't you, would be -- with some specificity, the use of dominant market power to exclude competition -- and the mere fact that competition has improve a point, does it?
Daniel M. Friedman: Well, I think Mr. Justice our burden isn't that hard. I don't think we have to show that they have actually used dominant power to exclude competition. I think it's enough if we show they have the power.
Abe Fortas: I would agree but I would -- but you have to show that they have the power in that particular market or let's don't use the word market. You have to show that they have that dominant power as related to that particular situation. And I suppose you could do that in one of two ways, either by showing that they have nationwide power and that nationwide power has brought to bear on this particular situation or the situation on the locality where RKO has its studios, to use that as an example, or you would have to show that in that specific locality, they had dominant power?
Daniel M. Friedman: No, our --
Abe Fortas: But merely, you are telling us about price cutting alone to meet competition or to undercut competition without relevant dominant power, I suppose, you and I would agree, it signifies very low.
Daniel M. Friedman: Yes Mr. Justice, our theory of the case is the first suggestion that if the national power, it's the power they have which enables them when it is appropriate in particular areas, to cut as deeply as they think appropriate. That's our basic (Voice Overlap) --
Abe Fortas: Well, they couldn't get into a monopoly case.
Daniel M. Friedman: That's right and this does of course get into the question which I will turn to in a minute, relevant both to the product market and the geographical market. Now I'd just briefly like to refer to one or two other instances of means which have enabled ADT to retain its position. There are in this record a few instances, not many, of cases where ADT actually threatened competitors that it would bring to bear its power. We've cited in our brief three or four of them and they've suggested that if a competing company didn't behave itself, they could bring to bear this enormous and economic power that they had. There are few other instances where ADT has opened a new central service station and the record shows that one of the principal reasons for that was because they believe this would have the effect of blocking a competitor. Now there's also reference to the question of retaining title to the installations. The significance of that is tied up with the way in which this service is sold, that is its price is composed of a combination of an installation charge and a service charge. Because at the end of the five-year contract, if a customer is dissatisfied with ADT and would like to go to someone else or if someone else offers them a cheaper arrangement, ADT if it loses the business, removes all of the equipment. And this means that a competing seller of this service has to quote the customer a double charge, an installation charge plus a service charge whereas ADT, if it continues merely has the service charge. And there is indication of at least two people who testified to central service station operators that they found it very difficult and sometimes almost impossible to try to solicit existing customers of ADT for that reason. Now this is the background, I'd like to turn to the definition of the market which I think we agree with the defendants is the critical issue in this case. And I'd like to discuss first the relevant product market and secondly, the relevant geographical market.
Abe Fortas: Mr. Friedman, excuse me, if I interrupt you again. Does the record show that there was any specific event that precipitated the commencement of this action?
Daniel M. Friedman: No, the record does not show what led to this action but I'd be happy to advice you as to what the facts are.
Abe Fortas: But I think not unless it's in the record.
Daniel M. Friedman: No, it's not in the record, Mr. Justice. We're dealing here of course with -- the product we're dealing here is the service, protecting people against hazards giving them warning. And in numerous respects, the so-called accredited central station service we think is noticeably superior to other forms of protection. There are two particular aspects of this I'd like to stress. The first thing is that only this type of service gives a warning not only of the hazard but also of some malfunctioning of the equipment itself. In other words, it's not enough to have on the plant -- on the premises of burglar alarm system if in fact when a burglar breaks in it's not going to ring. And ordinarily, you don't know, there maybe something wrong with the circuit, there maybe -- parts may have worn out or so on. Similarly, you could have a splendid sprinkler alarm system, but if there's a fire and the sprinkler heads don't go off, the water pressure isn't adequate, it doesn't do you any good. Now this system is -- these systems are devised so that they give a signal not only if there's a fire, that is if the sprinkler goes off or if there's an attack on the premises, but also if there's any malfunctioning in the system. Now you have protection here, a double protection, you're protected against hazard and you're also protected against the possibility that the system will not work at a critical time. Now there's another respect to which this system is very important and very desirable. That is that this really is the only kind of a system that gives the customer any guarantee that in the event of alarm, something is going to be done about it. Under the certification procedures which I'll come to in a moment, in order to be accredited, a central station has to meet a lot of different tests. And one requirement is, that there'd be available on the premises at all times, a sufficient number of trained personnel to be able to respond to an emergency. And when an alarm comes in, you know these people will respond and will do it promptly. On the other hand, some of these other systems that are involved don't give this guarantee. For example, a burglar alarm, they ring in the middle of town, in the middle of the morning, perhaps someone will come around and do something, perhaps someone won't. There's also -- there's another type of service they have where they connect the alarm system to either of the police headquarters or fire department. But these indications are frequently, as these alarms come in, the police may not immediately respond to this one. They may say, “Oh, we've had a lot of things.” For example, apparently, a heavy windstorm, the glass may shake and that maybe enough to activate an alarm. Well, these people can tell what the cause is. The police may say, “Oh, we had too much stuff like that recently. We're not going to do anything about it.” Now, the one group it would seem to me that is preeminently qualified to evaluate the quality of these systems is the insurance industry. That's their business -- evaluating hazards. And that industry has clearly recognized the superior quality of these systems. That the Underwriters Laboratories and various rating bureaus have promulgated very detailed standards governing all aspects of central station service. It involves the kind of a building they must have, the kind of equipment they must have, the number of personnel available, their requirements for different classes of service that the guards must be able to reach the spot within a certain period of time, and also, a very detailed requirement as to precisely the kind of equipment and the kind of protection on the subscriber's premises. There are two aspects to this. The first thing is the central station itself must be approved by the insurance underwriters to become a certificated -- a certified station. And after that, the next step is that the central station in turn can grant accreditation to a particular installation of the subscriber. Now, accredited service generally qualifies for larger discounts on insurance than non-accredited service. And this seems to us is the clearest example of the high regard which the insurance company has for this service. Indeed, the evidence indicates that in the field of burglar alarms, roughly one half of the subscribers, little more little less, do not get a certificate for their own installation. They go and get service from an accredited company but they do not pay the additional amount which is necessary to get the special types of protection, a broader coverage which the certificate gives. Well, this it seems to us, and therefore they are not eligible -- not be eligible for the discounts on this, this it seems to us indicates that these customers recognized the advantages in having service provided by an accredited company even though they don't get the discounts that would be available if they went a step beyond. Now the record also indicates, that frequently, insurance companies have insisted that subscribers get accredited service before they're willing to give them any insurance coverage. Another example we think of the customer recognition of the superiority of this service is the District Court's finding that when customers do shift from one type of service to the other, the preponderance shift is equal. The preponderance shift is from the other forms of service to this particular type of service. In other words, we don't have customers as you might expect if the services were relatively immaterial to them in terms of quality and they were motivated primarily by price. We don't have customers generally shifting back and forth here. Generally, they start with one and when they shift, they shift to what they obviously consider to be the superior service because they are paying more for it.
Abe Fortas: Do you think -- you really think this is relevant to the question of market, that one is better than the other?
Daniel M. Friedman: Well, I think --
Abe Fortas: Can you tell me about that? I'm not -- I'm not addressing myself to your last argument because that's highly arguable, when you mean to say to the superior quality of this service.
Daniel M. Friedman: Well, if it --
Abe Fortas: Is it your argument that the qualitative difference is a relevant factor in determining market -- in defining market?
Daniel M. Friedman: I would think so, Mr. Justice, because I think depending on -- we start with the fact that if two products are very much alike, that it's relatively immaterial to the customer which one he take, prices obviously is going to be the determinative factor.
Abe Fortas: Well, it maybe very immaterial to a customer whether he gets a superior quality product or mediocre or an inferior and cheaper quality of product. But, I should not think that it rather have a very direct relationship to the definition of market for antitrust purposes.
Daniel M. Friedman: Well, I would --
Abe Fortas: Because I suppose when somebody considers purchasing fire alarm or burglar alarm protection, fire and burglar protection let me say, and you would then consider what he can -- what he will get and how much it would cost him if he hires Joe to sleep on the premises the whole night and then gradation of services all the way to the summit which you say is provided by these services. And I suppose your argument of -- your adversaries here is that all of the types of those -- all those types of services have been put within the definition of the market for antitrust purposes.
Daniel M. Friedman: That is their argument. Of course -- I mean that there are always substitutes available. But the quite issue in defining the market under the antitrust laws is that what point you cut off the substitute. Now, it seems to me -- I mean the Court suggested in Cellophane, its reasonable interchangeability -- use, quality, and price considered. I mean it is a vague thing, there are no hard and fast lines, it's a matter of degree obviously. But in this case, the District Court, we think, was justified in concluding that in view of the various distinctions between these type of products that the accredited central station service is an appropriate market for testing the existence of monopoly power.
Abe Fortas: If one is interested in obtaining and utilizing this type of protection for purposes of getting an insurance discount, you might turn to this, depending on balancing the cost. And on the other hand, he might feel that the cost of this service has been made worthwhile and more than over balances -- counterbalances the discounts that they'll get, and you might then take another type of service.
Daniel M. Friedman: Well, I --
Abe Fortas: But to your mind, that justifies a distinction as to (Inaudible).
Daniel M. Friedman: Well, I would suggest Mr. Justice that this is the process that consumers always go through whenever they make their mind up. For example, if I may refer to the International Boxing case, I suppose, if someone was deciding what fights he was going to go to, once he found the price of the ticket to a championship bout was too high, he might be willing to settle for a non-championship bout. And yet, this Court upheld in International Boxing the findings that the championship professional boxing was a separate segment of the market because of the various factors which indicated that it was viewed in the commercial world as having sufficiently distinct characteristics. It had -- it was different enough to the customer that it was not -- it would not -- let's put it this way. That in order fairly to evaluate the market power which these people had. It was appropriate to just look to this product and know there wasn't sufficient interchangeability that you had to include the other products.
Abe Fortas: I don't know what you are trying to get to this but on the basis -- on the analysis of this record, would it make a determinative difference in this case that you included the other types of services as part of the market?
Daniel M. Friedman: You mean all these -- all the protective services?
Abe Fortas: Yes.
Daniel M. Friedman: Yes, I think it would, Mr. Justice. There is in this record a study which the defendants introduced covering the broad range of the market and we have some quarrel with it, but their study shows that they would have 36% of the national market for all protective services. So I think we have to put our case here on the market being accredited central station.
Abe Fortas: I see.
Daniel M. Friedman: Now, I'd like to turn to one other aspect of the relevant market which is the claim that -- we've been talking about the argument thus far that we have drawn the market too narrowly. The other side of the coin, our opponents claim, we've drawn the market too broadly. They say we have no business including such disparate services as burglary alarm and fire alarm in the same market. Now the -- we think here that the market, the business here is providing warnings and protection against hazard through a central station of service -- central station service. Most of --
Potter Stewart: Oh, with an accredited central station?
Daniel M. Friedman: Accredited central station, yes, Mr. Justice Stewart. When I say central station service, if I inadvertently leave out the word accredited, I hope the Court will realize that I mean accredited whenever I neglect to do so. Now generally speaking, generally speaking, most central stations do provide or offer to provide this wide variety of services. There are two of course that don't. Holmes provides only burglary alarm service, AFA provides only fire alarm service. The reason they limit themselves is because under these old agreements, that's exactly what they agreed to do. They agreed to stay in their particular type of market. The services are frequently provided together. Customers frequently want a full scope of protection. And we think that in these circumstances, it was proper to include the whole market. In the Philadelphia Bank case which was of course a case under Section 7 of the Clayton Act, the Court pleaded commercial banking as the relevant market. Well, just as the people could -- they argued here that someone who wants burglar alarm service isn't satisfied with fire alarm service so somebody who wishes to negotiate a commercial loan with a bank isn't satisfied by being told that the bank will be glad to handle his trust business. Now if you look at the whole business, you see the way the business is conducted. And here, basically, the business has conducted except for these two companies which were restricted on boarder line. Now in the time remaining this afternoon, I'd like to turn to the question of the geographic market. That is whether the District Court as we think properly treated the geographic market as national in scope. We start with the fact that Holmes has 73% of the business. It has most of the business in this area. And -- I'm sorry, ADT has 73% of the business. I misspoke myself. And ADT, we think, plainly does operate its business on a national basis. It's true as they say that these limitations of a central station are such that it cannot operate within a radius of more than 25 miles. And we know that the obvious point that if I'm in Washington and I'm not satisfied with the service, I can't call a firm in New York and ask me to supply them. On the other hand, we're dealing here with the problem of whether these people have the power -- have the power over the market to control prices and exclude competition. And it's ADT which has the lion share of the market that does operate on this basis. It fixes its rates on a system wide basis. It fixes its rate as I've indicated in order to try to obtain a certain rate of return on its overall operations. And even in those areas where it has competition from other accredited central stations, it does not attempt to set a lower rate for that particular city or area. All that it does is it deals with individual competitive situations. Individual competitive situations will reduce the price in order to meet the particular problem. And another illustration of the way in which they operate in a national budget is the one so-called national accounts.These might be chain stores, department stores with whom ADT does business. These national accounts like to arrange for their protection services through their home office. Only ADT, which operates throughout the country in 115 different cities, is able to provide this service. Only ADT can come in and say, “Yes, we will handle your service throughout the country.” And there are a large number of firms, in particular, localities that testified that they were unable to get the business of these large national concerns in their locality because they were told, this is all handled through the home office and ADT has it. Other respects in which ADT operates on a nationwide basis include the distribution to its central stations of equipment which it either manufactures or purchases, it conducts research of the system as a whole, and there is of course a constant stream of communications back and forth, personnel from the home office going out to the various areas, and so on. The short of it is that ADT which has three-quarters of the business, operates throughout the country, and it runs its business on a national basis. And as I've previously indicated a major reason, ADT was able to operate nationwide and grow on the scale was because it was freed from the competition of the two other defendants. And we think that in determining whether the defendants have monopolized this business, it is appropriate to make this inquiry and to apply the standards to the way in which the leading company that has most of the business operates, because this seems to us is a fair test of the way in which they operate. And as I shall come to you tomorrow, we do have the -- all of these things shown that ADT is able to bring to bear its economic power in a way that none of the other firms can. And it is operating on a national basis and we therefore believe that that is the appropriate way in which its power should be tested.